                               Case 20-19682        Doc 21      Filed 12/16/20    Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                      In re:    Case No.: 20−19682 − TJC      Chapter: 7

Nikol C Edwards
Debtor


                                               DEFICIENCY NOTICE
DOCUMENT:                  19 − Consent Motion to Extend Time to Object to Discharge Filed by Nikol C Edwards. (Vitale,
                           Frank)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 12/30/20.
                           (The above pleading requires an electronic signature).

CURE:                      Please correct by the cure date shown above.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 12/16/20
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Michelle Maloney−Raymond
                                                                410−962−4373

cc:    Debtor
       Attorney for Debtor − Frank Anthony Vitale

defntc (rev. 12/12/2016)
